             Case 2:19-cr-00091-MCE Document 268 Filed 11/20/20 Page 1 of 3


 1   Etan Zaitsu [SBN 287106]
     Attorney at Law
 2
 3   ZAITSU LAW
     331 J Street, Suite 200
 4   Sacramento, CA 95814
     916.542.0270
 5   etan@zaitsulaw.com
 6
     Attorney for Defendant
 7   JAMAR BARNES
 8
                          IN THE UNITED STATES DISTRICT COURT
 9
                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                         Case No.: 2:19-CR-00091
12
                                  Plaintiff,           STIPULATION AND ORDER TO
13
            v.                                         MODIFY CONDITION OF PRE TRIAL
14                                                     RELEASE
     JAMAR BARNES,
15
                                  Defendant.
16
17
18          IT IS HEREBY STIPULATED by and between the parties through their respective

19   counsel, Etan Zaitsu, attorney for defendant Jamar Barnes, and David Spencer, Assistant United

20   States Attorney, that Condition #15 of Defendant’s Amended Special Conditions of Release

21   (Dkt. 236) be modified as follows:

22                 “15. CURFEW: You must remain inside your residence every day
                   from 11:00 PM to 6:00 AM, or as adjusted by the pretrial services
23                 officer for medical, religious services, employment or court-
                   ordered obligations.”
24
25          Pretrial Services recommends this modification because defendant has obtained

26   employment where he typically works later than 7:00pm.

27          In light of Pretrial Services’ recommendation, the government does not object.

28


                                                   1
     Stipulation For Modification of Pretrial Release Condition
              Case 2:19-cr-00091-MCE Document 268 Filed 11/20/20 Page 2 of 3


 1          Accordingly, the parties respectfully request the Court adopt this proposed stipulation and
 2   order the Amended Special Conditions of Pretrial Release, attached hereto, filed and made a part
 3   of the record herein.
 4          IT IS SO STIUPULATED
 5
 6   Dated: November 18, 2020                            Respectfully submitted,
 7                                                       /s/ Etan Zaitsu________
 8                                                       ETAN ZAITSU
                                                         Attorney for Defendant
 9                                                       JAMAR BARNES
10   Dated: November 18, 2020                            /s/ David Spencer
11                                                       DAVID SPENCER
                                                         Assistant U.S. Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    2
     Stipulation For Modification of Pretrial Release Condition
              Case 2:19-cr-00091-MCE Document 268 Filed 11/20/20 Page 3 of 3


 1
                                                   ORDER
 2
            Based upon the recommendation of Pretrial Services and the foregoing stipulation of the
 3
     parties, good cause appearing, the Court grants the defendant’s request that the terms of the
 4
     special conditions of release be modified as set forth above. The Amended Special Conditions of
 5
     Pretrial Release is ordered filed. All other conditions of release are to remain in full force.
 6
            IT IS SO ORDERED.
 7
     Dated: November 19, 2020
 8
                                                       _____________________________________
 9                                                     CAROLYN K. DELANEY
10                                                     UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      3
     Stipulation For Modification of Pretrial Release Condition
